DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4, 6, 7, 12-15, 17, 22 and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
On page 8 of the 10/29/2021 communication, the applicant has written in part,
“Initially, Applicant’s thank the Examiner for the acknowledgement that claims 22 and 25 are allowed. In accordance with the same, Applicant merely amends claims 2, 4, 6-7, 12-15, and 17 to depend from allowed claim 22. In addition, Applicant adds new claims 26-34. New claims 26-34 are merely claims 2, 4, 6-7, 12-15, and 17 rewritten to depend from allowed claim 25. No new matter has been added and thus no new search is required.”

The examiner agrees with this assessment and notes that all claims now depend on claims that have been allowed. Therefore all claims are allowed. The reasons for allowance are already of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876